El Jhez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
En once de este mes y año desestimamos la apelación es-tablecida en este caso y nos fundamos en que no era ape-lable la resolución dictada por la corte inferior mandando cumplir otra resolución anterior de 30 de abril de 1919 por la que se anuló y dejó sin efecto el embargo que para ase-gurar la efectividad de la sentencia que pudiera recaer en el pleito se había dictado anteriormente. La parte apelante nos pide que reconsideremos la sentencia desestimando su apelación, alegando que la estableció contra la resolución de 30 de abril de 1919 que anuló y dejó sin efecto la orden de embargo y no contra la resolución posterior que dispuso el cumplimiento de aquella.
En la transcripción de la apelación aparece al folio once la resolución de 30 de abril de 1919 declarando con lugar la moción de Eladio Burgos en la que pidió que se dejara sin efecto la orden de embargo que se había dictado y que se *656decretase el levantamiento del embargo qne se había tra-bado en sns bienes. Signe inmediatamente otra moción de Burgos presentada el 5 de mayo de 1919 en la que exponía que siendo ejecutoria la resolución de 30 de abril de acuerdo con la sección 14 de la ley para asegurar la efectividad de las sentencias, se librase mandamiento al marshal para que la cumpliese. A continuación está otra resolución ordenando que se cumpliese la resolución de 30 de abril de 1919 y el mandamiento que con tal fin fue librado el 5 de mayo de 1919 después de lo cual encontramos el escrito de apelación que en lo necesario dice así:
"Que no estando conforme con la resolución de esta Corte dada en este caso ordena'ndo el levantamiento del embargo trabado en el mismo para asegurar la efectividad de la sentencia que pudiera recaer, apelamos de dicha resolución para ante la Corte Suprema de Puerto Rico. Ponce mayo 5 de 1919. * '* * Presentado en 10 de mayo de 1919.”
En -vista de lo expuesto j dados los términos generales en que está redactado el escrito de apelación en el que no se consigna que el recurso se establece contra la resolución de 30 de abril de 1919, que se inserta en la transcripción la or-den posterior disponiendo que el marshal levantase el embargo y el mandamiento que se le expidió a ese efecto, ac-tuaciones que eran innecesarias en apelación contra la reso-lución de 30 de abril de 1919 y que la apelación fué presen-tada después de la resolución posterior a la de 30 de abril, entendimos, creemos que justificadamente, que la apelación se estableció contra la resolución que mandaba ejecutar ia de 30 de abril de 1919 y no contra ésta.
Aunque en los escritos de apelación debe constar clara-mente de cuál resolución se apela y aunque no resulta clara-mente en este caso que la apelación se estableció contra, la resolución de 30 de abril de 1919, sin embargo resolveremos el caso por sus méritos ya que nuestra sentencia ha ele ser confirmatoria.
La mercantil A. Gelabert & Cía., S. en C., demandó el 30 *657de noviembre de 1918 a Remigio Morales y a -Eladio Burgos alegando que Morales se comprometió en documento privado que firmó el Io. de febrero de 1918 a pagarle en igual día y mes del año 1919 la cantidad de $1616.88 con sus intereses; que el otro demandado Burgos suscribió ese documento como fiador y principal pagador, mancomunada y solidariamente; que Morales era solvente cuando firmó el pagaré pues tenía bienes muebles y una participación en la sociedad mercantil Ortiz y Morales pero posteriormente todos sus bienes le fue-ron embargados por Burgos en pleito que sigue contra la mercantil Ortiz y Morales habiendo llegado así a tal estado de insolvencia que está imposibilitado de cumplir su obliga-ción con el demandante; que las relaciones entre los-deman-dados no son cordiales por sus disenciones en cuestión de intereses, lo que afecta al crédito que contra ellos tiene; que Burgos es propietario de bienes inmuebles radicados en el distrito- de la corte en cantidad suficiente para garantizar con hipoteca el crédito de que es fiador y principal pagador de manera mancomunada y solidaria; que por los hechos ex-puestos tiene justo temor de que cuando venza la obligación „ tendrá, dificultades para su cobro, habiéndose negado Burgos a prestar voluntariamente la garantía que le pidió el deman-dante. En vista de esos hechos se solicita de la corte que declarando el estado de insolvencia de Remigio Morales re-quiera y ordene a Eladio Burgos que garantice con hipoteca el crédito o pagaré mencionado y las costas, intereses y hono-rarios del abogado de la acreedora en caso de ejecución.
Al presentar la demanda solicitó el demandante por me-dio de moción que se decretase el aseguramiento de la sen-tencia que pudiera recaer en el pleito mediante embargo de bienes de los demandados, petición que fué concedida pór la corte siempre que-se prestase la fianza qne determinó. Se embargaron bienes de Eladio Burgos por valor de $32,000, según declaración suya jurada quien, entonces, pidió a la corte que dejase sin efecto la orden de embargo y el que so *658trabó en sus bienes, a cuya petición accedió la corte en 30 de abril de 1919.
La acción que se ejercita en la demanda no tiene por ob-jeto cobrar del deudor directo ni del fiador antes de que lle-gara el día señalado para su cumplimiento la obligación que suscribieron por el Lecho de que el primero de ellos se halle en estado de insolvencia, sino solamente que por esa insol-vencia y por haberse negado el fiador a garantizar volunta-riamente su obligación se. le condene a qne constituya hipo-teca a favor de la demandante.
• ¿Tiene Burgos la obligación de constituir la hipoteca que se le exige?
El Código Civil dispone lo siguiente:
“Artículo 1096. — Perderá el deudor todo derecho a utilizar el plazo:
“1.- Cuando, después de contraída la obligación, resulte insol-vente, salvo que garantice la deuda.
“2. Cuando no otorgue al acreedor las garantías a que estuviese comprometido. .
“3. Cuando por 'actos propios hubiese disminuido aquellas ga-rantías después de establecidas, y cuando por caso fortuito desaparea cieran, a menos que sean inmediatamente sustituidas por otras nue-vas o igualmente seguras.”
De acuerdo con ese precepto el demandado Burgos no tiene la obligación legal que se le reclama en la demanda. La prestación de garantía y la sustitución de las prestadas que hayan disminuido o hayan desaparecido es un derecho que la leyr concede al obligado para evitar que pueda exi-girse el cumplimiento de su obligación antes de su venci-miento por haber llegado a estado de insolvencia, por no haber constituido las garantías a que estuviese comprome-tido o por haber disminuido o desaparecido las que había constituido, pero no es una obligación impuesta a ól por la ley. -Además, Burgos no es insolvente según la demanda. Por consiguiente, no siendo exigible por el demandante la obligación que en su demanda reclama de. Burgos, procedió *659correctamente la corte inferior al dejar sin. efecto por su resolución de 30 de abril de 1919 el embargo que había de-cretado para asegurar la efectividad de la sentencia.
El artículo 1088 del propio Código, igual al 1121 del Có-digo Civil Español, citado por la apelante en apoyo de su recurso, preceptivo de que “el acreedor. puede, antes del cumplimiento de las condiciones, ejercitar las acciones pro-cedentes para la conservación de su derecho,” no tiene apli-cación al presente caso porque, como dice el Sr. Manresa en sus Comentarios al Código Civil, “forma una especie de las consecuencias especiales que acompañan a la obligación con-dicional” y “atendiendo a la letra del artículo, la facultad de utilizar ácciones conducentes a la garantía ele los dere-chos es peculiar de las obligaciones condicionales suspensi-vas * * * precepto que tiene su' precedente legal en la Partida 5a., Título XIY, Ley 32, que claramente menciona la obligación condicional suspensiva.
La obligación a plazo no se halla incluida entre las obli-gaciones condicionales porque ambas se distinguen en que la condición es un suceso incierto mientras que el plazo nece-sariamente ha de llegar en fecha de antemano conocida. Por esto y por otras diferencias se hallan en secciones distintas en el Código Civil, si bien seguidas.
Se comprende que el legislador conceda el derecho de exigir garantías en las obligaciones condicionales porque su cumplimiento no puede demandarse si no se realiza la con-dición suspensiva, y que no conceda igual derecho al acree-dor en las obligaciones a plazo porque dependiendo éstas únicamente de que el día llegue, dá por vencido el plazo y concede al acreedor el derecho de reclamar la obligación antes del vencimiento cuando el deudor, llegando a estado de insolvencia después de constituida su obligación, no la ga-rantiza, no otorga las garantías a que se hubiere compro-metido o no sustituye las que hayan disminuido o desapa-recido.
Tampoco tiene relación con este caso la cita que hace el *660apelante de la opinión del Sr. Manresa al comentar el ar-tículo 1140 del Código Civil Español, concordante con el 1107 del nuestro, en la que dice: “por otra parte, y siendo facul-tad del acreedor, antes del cumplimiento de la condición, ejercitar según el artículo 1121 las acciones conducentes a la conservación de su derecho es lógico que tales acciones de garantía se puedan intentar por cualquier acreedor o contra cualquiera de los deudores, con la sola excepción, respecto a éstos, de que se pidan medidas de precaución que exijan actos personales del especialmente obligado,” porque esa opi-nión descansa, como ella dice, en el supuesto de obligaciones condicionales y la que se alega en este pleito no es condi-cional sino a plazo.
Por lo expuesto, debemos dejar sin efecto la sentencia que en 11 de este mes y año dictamos en este caso desesti-mando el recurso de apelación y en su lugar dictar otra re-solviéndolo y confirmando la resolución dictada por la corte inferior en 30 de abril de 1919, por la que dejó sin efecto su anterior orden de embargo.

Dejando sin efecto la sentencia de 11 de jimio 1920 que se dictó en este caso, se confirma la resolución apelada de 30 de abril de 1919. '

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.